Citation Nr: 1400756	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a pulmonary disorder, including as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of that hearing has been reviewed and associated with the claims file.

In addition, this matter was previously remanded by the Board for further development in September 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran does not have asbestosis or an asbestos related disease.

2.  The Veteran's pulmonary disorder was not present in service, is not etiologically related to any incident of service with the exception tobacco use, and is not the result of asbestos exposure during service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a pulmonary disorder, including as a result of asbestos exposure, have not been met.   38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In December 2007 and January 2009, the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The record indicates the VA has attempted to obtain, to the extent possible, all outstanding medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in January 2010, March 2010, November 2010, and a HRCT scan in February 2011 with an opinion.  The February 2011 VA opinion involved review of the claims file and thorough examinations of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Furthermore, in June 2010 the Veteran testified at a Board hearing at the RO over which the undersigned AVLJ presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the AVLJ clarified the issue on appeal and inquired as to the etiology of the Veteran's asserted symptoms.  The AVLJ also provided the Veteran the opportunity to explain the circumstances in which he failed to appear for a VA examination.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.


II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The condition at issue, pulmonary disorder, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) , therefore, 38 C.F.R. § 3.309(b) does not apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d). An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases. VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract.  Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from shipboard (or any other type of) service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Notwithstanding any other provision of law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatments records and service personnel records show that the Veteran's work in the Navy included removing asbestos insulation from the U.S.S. Orion.  His exposure to asbestos in service was conceded by the RO.  The Veteran has also reported post-service occupational exposure to asbestos as a shipyard worker for approximately 14 years. 

According the Veteran's service treatment records, an August 1978 pulmonary function report indicated there was minimal slowing in the small airways.  An October 1978 Asbestos Worker's Health Physical indicated the Veteran had chest pains, aching, tightness, and burning.  The Veteran stated he was a smoker since the age of 17 at about 14 cigarettes a day.  The chest X-ray was within normal limits and the chest exam was normal.  He was able to use respiratory protective equipment  and it was recommended that he stop smoking.  An October 1979 Report of Medical Examination indicated the clinical evaluation was normal.  The Veteran's April 1980 Report of Medical Examination at separation also revealed the clinical evaluation was normal.

On VA examination in January 2010, chest X-ray results did not show any evidence of asbestos related changes.  

At a pulmonary diagnostic study consult in March 2010, the Veteran was diagnosed with minimal obstructive airways disease and moderate diffusion defect.  The examiner concluded that while there was airway obstruction and a diffusion defect suggesting emphysema, the absence of over inflation is consistent with the diagnosis.  Pulmonary function testing (PFT) conducted in March 2010 showed minimal obstructive airways disease with moderate diffusion defect and possible early lung restriction.  The VA examiner opined that he could not determine whether the Veteran has asbestos related lung disease without a HRCT (high resolution CT) scan of the thorax.  The Veteran was scheduled for this test, but he failed to attend this appointment. 

At the Veteran's June 2010 hearing, the Veteran explained that his initial appointment for a HRCT scan in February 2010 was cancelled due to bad weather. He testified that he was not informed that the test was rescheduled and that was the reason he missed the March 2010 appointment.  He stated that he was willing to undergo this scan. 

The Board determined in September 2010 that under these circumstances, the Veteran should be afforded another opportunity to undergo a HRCT scan of the thorax so that a determination concerning whether he has an asbestos related lung disorder related to service could be made.

Subsequently, the Veteran underwent another VA examination in November 2010.  At this examination the VA examiner stated the accuracy of the information previously obtained was verified by the Veteran and that he reported there was no additional information to add.  

The Veteran underwent a HRCT in February 2011.  The HRCT of the thorax found no clear evidence of asbestos related lung disease.  The PFT found minimal obstructive lung disease with normal lung volumes and mild diffusion defect.  The examiner noted that if asbestos related lung disease was present, a restrictive defect would be expected.  Regarding the diffusion defect, the examiner stated that it could possibly be explained by the Veteran's right-sided heart strain as evidence by mildly elevated pulmonary artery systolic pressure and tricuspid regurgitation on the ECHO result on September 2010.  Furthermore, the examiner determined that upon review of the physical examination, reported symptomatology, and testing, the underlying lung changes is minimal COPD as supported by the PFT and mild emphysemous changes on the HRCT thorax.  The examiner concluded this was likely the result of the Veteran's smoking history.  Significantly, there was no current evidence of asbestos related lung changes. 

The Veteran's post-service treatment records are otherwise absent of any complaint, treatment, or diagnosis of a pulmonary disorder, to include asbestos-related disorders.

After consideration of the entire record and the relevant law, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a pulmonary disorder that was incurred in, or is otherwise related to, military service.  

As noted above, the Veteran's service personnel records show that he served in the Navy and his responsibilities included asbestos removal.  Assuming that the Veteran was exposed to at least some degree of asbestos in service, the evidence does not indicate he has an asbestos-related disease.  There is no radiographic evidence of parenchymal lung disease or asbestosis.  See VA Manual, 9(e).  Further, no physician has diagnosed asbestosis or any other asbestos-related lung disorder.  His only diagnosis is COPD.

The Veteran may still establish service connection for COPD by affirmative and competent evidence that such diseases are related to his service or some event therein.  However, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin of the Veteran's COPD and his military service.  The February 2011 VA examiner stated that COPD was not related to service but due to right-sided heart strain and more likely a result of the Veteran's smoking history.  Here again, the Board notes that service connection may not be granted for disability on the basis that it is attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103.

Here, the VA examiner's determination is consistent with the evidence of record.  The in-service treatment records revealed no complaint, treatment, or diagnosis of a pulmonary disorder.  In addition, there is no medical opinion to the contrary.  None of the post-service treatment records offer a diagnosis or opinion that the Veteran's military service led to a pulmonary disorder.  

Moreover, the Board again observes that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, supra.  COPD is not one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Consideration has been given to the Veteran's personal assertion that he suffers from COPD that is related to his military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, COPD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  COPD is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as coughing and difficulty breathing, there is no indication that the Veteran is competent to etiologically link his in-service asbestos exposure to his COPD, diagnosed several decades his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Although the Board is sympathetic to the Veteran's claim, based on the lack of objective medical evidence demonstrating an etiological link between the Veteran's pulmonary disorder and his military service, the Board concludes that the preponderance of the evidence is against granting service connection.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for a pulmonary disorder, including as a result of asbestos exposure is denied.  See 38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 



ORDER

Service connection for a pulmonary disorder, including as a result of asbestos exposure, is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


